Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1: The amended claim states that the cylinder of the lens frame comprises a pair of supporting faces that are perpendicular to an optical axis of the lenses, and that the lens frame comprises a lens frame storing portion comprising contact surfaces that contact each of the supporting faces.  This combination appears to require that the lens frame somehow contacts itself, and it is unclear how that is possible.  
Claims 2-8 depend upon claim 1 and inherit this indefiniteness. 
With regard to claim 3: Claim 1 includes two elements which are termed a “lens frame storing portion”, one on the blade driving device frame and one on the lens frame.  While not an issue in claim 1, this renders claim 3 indefinite because it is unclear which of the two lens frame storing portions the “lens frame storing portion” of claim 3 is in reference to.
From the description in the specification and the prior version of the claim the examiner believes that the final limitation was intended to continue to refer to a recessed lens frame storing portion which is in the blade driving device frame. The examiner suggests the following as a potential claim language which would overcome the indefiniteness rejection (markup may not be complete):
Claim 1. An optical unit, comprising: 
a lens frame comprising a slit in a cylinder; and 
a blade driving device comprising: 
an insertion portion inserted into the slit, wherein an opening that is provided in the insertion portion is disposed between lenses in the lens frame, and 
a blade driving device frame that comprises a recessed lens frame storing portion with the insertion portion protruding; 
wherein the cylinder of the lens frame further comprises a pair of supporting faces that are perpendicular to an optical axis of the lenses; and 
wherein the comprises contact surfaces that contact each of the pair of supporting faces.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, alone or in combination, does not discloses nor indicates that a person having ordinary skill in the art at the time of filing would have found obvious the combination of claimed limitations.  The prior art does not teach the use of a pair of supporting faces, perpendicular to an optical axis of a lens frame and positioned on the cylinder of the lens frame, which contact with contact surfaces that are provided in a lens frame storing portion that is recessed in the frame of the blade driving device.
The prior art does teach providing a pair of supporting faces in a frame of a lens device which mate with corresponding contact surfaces in the blade device frame, but the contact surfaces of the blade driving device frame are not located in what can be reasonably considered to be a recessed lens frame storing portion.  Instead the contact surfaces are provided on elements which either protrude from the blade drive device frame or are roughly flush with the rest of the blade drive device frame.  For examples see Kearney et al (US Patent 7,899,311 B1, contact between the blade device and the lens frame is maintained with a flat region that mates to a flat side region of a lens frame); Tanaka (JP 2007-271670, cited by applicant, elements 44 protrude from the blade drive device frame and contact with contract surfaces 31e on the lens frame.  The contact surfaces further are not located on the cylinder of the lens frame, being distinct structures from the lens frame cylinder); Ishii (JP 2004-348030 A, element 1416); and 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LEON W RHODES, JR/           Examiner, Art Unit 2852